DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-7 are pending.
	The prior art submitted on 10/22/19 has been considered.
2. 	The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to
prevent the unjustified or improper timewise extension of the "right to exclude"
granted by a patent and to prevent possible harassment by multiple assignees.  See
In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759
F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214
USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may
be used to overcome an actual or provisional rejection based on a nonstatutory
double patenting ground provided the conflicting application or patent is shown to
be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign
a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully

Claims 1 and 7 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 8 of copending Application No. 16/659858 (refers ‘858).  Although the conflicting claims are not identical, they are not patentably distinct from each other because subject matters of claims 1 and 7 in 16/659835 would have been anticipated by the invention defined in claims 1 and 8 of (‘858).  Claims 1 and 8 of (‘858) obviously have all the limitations of claims 1 and 7 of current application.
Claims 3-4 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5-6 of copending Application No. 16/659858 (refers ‘858).  Although the conflicting claims are not identical, they are not patentably distinct from each other because subject matters of claims 3-4 in 16/659835 would have been anticipated by the invention defined in claims 5-6 of (‘858).  Claims 5-6 of (‘858) obviously have all the limitations of claims 3-4 of current application.
Claims 2, and 5-6 are depended on claim 1 rejected as above.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claims Interpreted under 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. — An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word "means" (or "step for") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word "means" (or "step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted 
Claim elements in this application that use the word "means" (or "step for") are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word "means" (or "step for") are presumed not to invoke 35 U.S.C.112(f) except as otherwise indicated in an Office action.
The claim limitation "communication arbitration unit” has been interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder ("unit") coupled with functional language "configured to exhibit a robot mode" without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-ATA 35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112 (f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (Spec. pg. 10, lines 11-18).


If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seg. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1-17, are rejected under 35 U.S.C. 103 as being unpatentable over Pinter et al. (US 2011/0288682 A1) in view of Breazeal et al. (US 2017/0206064 A1).
	As per claims 1 and 7, Pinter et al. disclose a communication robot comprising: an operation part (see at least [0075], figure 15 shows the robot head 400); and a communication arbitration unit configured to exhibit an avatar mode for operating the operation part based on an operation instruction sent from a remote operator (see at least [0030-0032] disclose the system 10 allows a user at the remote control station 16 to move the robot 12 through the input device 32; para. [0044-0045] disclose a doctor is a medical professional who can remotely control the robot; and para. [0049] disclose sharing mode to allow a doctor to also access the robot) by applying a second operational criterion (see at least para. [0050], arbitration scheme) to arbitrate communication among three parties, that is, the robot mode, the avatar mode, and a service user (see at least [0030-0032] disclose the system 10 allows a user at the remote control station 16 to move the robot 12 through the input device 32; para. [0044-0045] disclose a doctor is a 
	As per claim 2, Pinter et al. disclose the robot mode reacts to an operation executed in the avatar mode in the communication (see at least [0073-0075]).   The second reference to Pinter et al. also disclose the robot mode reacts to an operation executed in the avatar mode in the communication (see at least [0205-0206], [0208], and [0324]).
	As per claim 3, Pinter et al. disclose the first operational criterion is updated based on a history of the communication (see at least [0055] disclose the server can sense that the same doctor is accessing the robot through the control station and terminate then back to the doctor’s phone).
	As per claim 4, Pinter et al. disclose a notification part for notifying which one of the robot mode and the avatar mode is exhibited (see at least [0060-0061] disclose message box 216 includes an “OK” button 218 that allows the user to request joining the session as an observer, figure 8A, 8B). 
	As per claim 5, Pinter et al. disclose the communication arbitration unit determines which one of the robot mode and the avatar mode to exhibit while the communication is being executed based on a predetermined switching criterion (see at least [0052-0056], and [0062-0063]). 

					Conclusion
6.	The prior art mad of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Pinter et al. (US 2014/0139616 A1)
	. Stuart et al. (US 2011/0218674 A1)

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DALENA TRAN/          Primary Examiner, Art Unit 3664